Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2362 Page 1 of 42

| UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

United States of America, No. 17-cr-20465
- Hon. Denise Page Hood

Offense: 18 U.S.C. § 1349

18 U.S.C. § 1957
D-1 Mashiyat Rashid,

Maximum Sentence:

Defendant. 18 U.S.C. § 1349: 20 years / $250,000
fine or twice the gain/loss
18 U.S.C. § 1957: 10 years / $250,000
fine or twice the gain/loss

 

Rule 11 Plea Agreement

 

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, defendant
Mashiyat Rashid (the “defendant” or “Rashid”) and the United States agree as
follows:

L, GUILTY PLEA

A Count of Conviction

The defendant will enter a plea of guilty to Counts One and Nine of the
Superseding Indictment. Count One charges Conspiracy to Commit Health Care
Fraud and Wire Fraud, in violation of 18 U.S.C. § 1349, and for which the penalty

is a statutory maximum of 20 years’ imprisonment, a fine that is greater of

 

GOVERNMENT
EXHIBIT

 

 

 

 
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2363 Page 2 of 42

$250,000 or twice the pecuniary gain or loss pursuant to 18 U.S.C. § 3571, anda
three-year term of supervised release.

Count 9 charges Money Laundering, in violation of 18 U.S.C. § 1957, and for
which the penalty is a statutory maximum of 10 years’ imprisonment, a fine that is
greater of $250,000 or twice the pecuniary gain or loss pursuant to 18 U.S.C. §
3571, anda three-year term of supervised release.

B. Elements of Offense

As set forth in Count One of the Superseding Indictment, the defendant is
charged with conspiring to violate the health care fraud and wire fraud statutes. The
elements of Count One are as follows:

First: That two or more persons conspired, or agreed, to commit the
crime of health care fraud or wire fraud; and

Second: That the defendant knowingly and voluntarily joined the
conspiracy.

The health care fraud statute, 18 U.S.C. § 1347, makes it a federal offense for
anyone, in connection with the delivery of any health care benefits, items, or
services, to knowingly and willfully execute, or attempt to execute, a scheme or
artifice: (1) to defraud any health care benefit program; or (2) to obtain, by means
of materially false or fraudulent pretenses, representations, or promises, any of the
money or property owned by, or under the custody or control of, any health care

benefit program.
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2364 Page 3 of 42

The wire fraud statute, 18 U.S.C. § 1343, makes it a federal offense for
anyone, having devised any scheme or artifice to defraud, to transmit or cause to be
transmitted in interstate or foreign commerce a wire communication for the purpose
of executing such scheme or artifice.

As set forth in Count Nine of the Superseding Indictment, the defendant is
charged with engaging money laundering. The elements of Count Nine are as
follows:

First: The defendant must knowingly engage or attempt to engage in a
monetary transaction;

Second: The defendant must know that the transaction involved
criminally derived property;

Third: The criminally derived property must be of a value greater than

$10,000;
Fourth: The criminally derived property must also, in fact, have been

derived from a specified unlawful activity; and

Fifth: The monetary transaction must have taken place in the United
States.

C. Factual Basis for Guilty Plea

The following facts are a sufficient and accurate basis for the defendant’s
guilty plea:

Beginning in or around 2008 and continuing through on or about July 12,

2017, Rashid knowingly and willfully conspired with others to devise a scheme to
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2365 Page 4 of 42

defraud Medicare, in violation of 18 U.S.C. § 1349, and to commit wire fraud, in
violation of 18 U.S.C. § 1343. Medicare is a “health care benefit program” of the
United States, as defined by 18 U.S.C. § 24, and affects commerce.

Rashid was the CEO of Tri-County Wellness and controlled, owned, and
operated a network of medical providers in Michigan and Ohio, including Global
Quality Inc., Aqua Therapy and Pain Management, Inc., Tri-County Physician
Group, P.C., Tri-State Physician Group, P.C., New Center Medical, P.C., National
Laboratories, Inc., and Nat Lab, Inc. (collectively referred to as the Tri-County
Network). °

As CEO of the Tri-County Network, Rashid conspired with Spilios Pappas
(“Pappas”), Joseph Betro (“Betro”), Tariq Omar (“Omar”), Mohammed Zahoor
(“Zahoor’”), Francisco Patino (“Patino”), and other co-conspirators to unlawfully
enrich themselves by, among other things: (a) submitting or causing the submission
of false and fraudulent claims to Medicare for claims based on kickbacks and
bribes; (b) submitting or causing the submission of false and fraudulent claims to
Medicare for services that were (i) medically unnecessary; (ii) not eligible for
Medicare reimbursement; and/or (iii) not provided as represented; (c) concealing
the submission of false and fraudulent claims to Medicare and the receipt and
transfer of the proceeds from the fraud; and (d) diverting proceeds of the fraud for

the personal use and benefit of the defendants and their co-conspirators.

4
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2366 Page 5 of 42

Rashid obtained patients for the Tri-County Network by hiring physicians —
including Pappas, Betro, Omar, Zahoor, and Patino — to prescribe medically
unnecessary controlled substances, including Oxycodone, Hydrocodone, and
Oxymorphone, to Tri-County Network beneficiaries, some of whom were addicted
to opioids. Rashid hired physicians to work only a few days a week in order to
limit the number of each physician’s aggregate amount of opioid prescriptions and
evade detection by law enforcement. Rashid also obtained patients by paying or
causing the payment of illegal kickbacks and bribes to (i) Medicare beneficiaries;
and (ii) recruiters, physicians, and others to refer Medicare beneficiaries to, or order

testing by, the Tri-County Network.

Rashid was aware that many of the patients who attended the medical clinics
in the Tri-County Network were particularly vulnerable due to age, economic
circumstances, medical condition, or opioid addiodon. Rashid, Pappas, Betro,
Omar, Zahoor, Patino, and others exploited this vulnerable patient population by
making medical treatment decisions based on financial reimbursement, regardless
of medical necessity. Rashid paid bribes to Pappas, Betro, Omar, Zahoor, Patino,
and others to make medical treatment decisions based on financial reimbursement,
regardless of medical necessity, including by paying Pappas, Betro, Omar, Zahoor,
Patino, and others based on the volume and value of certain services that each billed

or caused to be billed by the Tri-County Network, regardless of medical necessity.
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2367 Page 6 of 42

Rashid and others set forth a medical protocol for the Tri-County Network.
The medical protocol was that doctors prescribed opioids and other controlled
substances, but required patients to submit to facet joint injections and other
injections in exchange for the opioids and other controlled substances. These facet
joint injections and other injections were expensive, medically unnecessary, not
eligible for Medicare reimbursement, and sometimes painful.

Pappas, Betro, Omar, Zahoor, Patino and others in the Tri-County Network
agreed to administer and did administer this protocol. Pappas, Betro, Omar,
Zahoor, Patino and others prescribed opioids and required vulnerable Medicare
beneficiaries, including those addicted to opioids, to submit to expensive injections,
even though the injections were medically unnecessary, sometimes painful, not
eligible for Medicare reimbursement, and/or not provided as represented.

From in or around 201 1 to in or around July 12, 2017, as part of the medical
protocol, Rashid and others also required patients to provide a urine sample for
testing. Pursuant to this protocol, Pappas, Betro, Omar, Zahoor, Patino and other
physicians in the Tri-County Network also agreed to and did order quantitative
urine drug testing for all or nearly all of their patients, even though that testing was
medically unnecessary, not eligible for Medicare reimbursement, and/or not

provided as represented.
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2368 Page 7 of 42

From in or around 2008 to in or around July 12, 2017, Rashid also solicited
illegal kickbacks and bribes from individuals associated with US Home, Vitality,
and Senior Link for physical therapy and home health referrals.

From in or around 2012 to in or around 2014, Rashid, Patino, and others
solicited illegal kickbacks and bribes from individuals associated with Laboratory 1,
Laboratory 2, and Marketing Company I, in exchange for the referral of patients
from the Tri-County Network and the ordering of urine drug: testing to be conducted
by Laboratory 1 and Laboratory 2.

Rashid and others also solicited illegal kickbacks and bribes from individuals
associated with Laboratory 3, in exchange for the referral of patients from the Tri-
County Network and the ordering of blood work testing to be conducted by
Laboratory 3. Rashid paid illegal kickbacks and bribes to Physician 1 and
Physician 2 in exchange for their referral of blood work testing to Laboratory 3.

Rashid also received illegal kickbacks and bribes from (a) Dr. Ram
Gunabalan and others associated with Dr. Gunabalan’s businesses, (b) individuals
associated with MRI Company 1; and (c) individuals associated with MRI
Company 2, all in exchange for the referral of patients from the Tri-County
Network and the ordering of MRI testing to be conducted by MRI Company | and
MRI Company 2. In regard to MRI Company 2, Rashid referred or caused the

referral of patients from the Tri-County Network to MRI Company 2 in exchange

7
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2369 Page 8 of 42

for the referral of patients and ordering of urine drug testing by individuals
associated with MRI Company 2 to be conducted by Rashid’s companies (National
Laboratories and Nat Lab).

Rashid also solicited illegal kickbacks and bribes from Mohammed Zahoor in
exchange for the referral of patients from the Tri-County Network to Advanced
Sleep Nuerodiagnostic, a company owned or controlled by Zahoor, for medically
unnecessary sleep studies and other services. Rashid, Zahoor, and others paid ~
illegal kickbacks and bribes to Medicare beneficiaries to participate in sleep studies
and other testing that was medically unnecessary, not eligible for Medicare
reimbursement, and/or not provided.

Pappas, Betro, Omar, Zahoor, Patino and other physicians in the Tri-County _
Network made referrals and/or ordered the testing described on pages 7-8 of this
Agreement, which were medically unnecessary, not eligible for Medicare
reimbursement, and/or not provided as represented. Rashid paid illegal kickbacks
and bribes to physicians in the Tri-County Network to induce the referral of
Medicare beneficiaries for home health and other services to providers specified by
Rashid and arrange for, order, or cause the arranging for or ordering of home health,
urine drug testing, ultrasounds, nerve conduction, EMG’s, balance tests, MRI’s, or

other testing by providers specified by Rashid.
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2370 Page 9 of 42

After the establishment of National Laboratories in 2014, Rashid and others
paid illegal kickbacks and bribes in exchange for the referral of patients and
ordering of drug testing to be conducted by National Laboratories and Nat Lab.
Rashid paid these illegal kickbacks and bribes to Patient Recruiter 1, Patient
Recruiter 2, and others. —

Rashid knew that it was illegal under Michigan law for him to own a
physician company because he was not a physician. Rashid also knew that it was
illegal under the federal Anti-Kickback Statute to receive remuneration in exchange
for the referral of patients from pain clinics that he owned or controlled to other
providers that he owned or controlled. Rashid, Patino, Pappas, and others, through
the use of interstate wires, concealed Rashid’s illegal ownership of the Tri-County
Network physician companies and violations of the Anti-Kickback Statute by
submitting or causing the submission of false and fraudulent enrollment materials to
Medicare that failed to disclose the ownership interest and managing control of
Rashid and falsely represented that others, such as Patino and Pappas, owned and
controlled the providers.

Rashid, Pappas, Betro, Omar, Zahoor, Patino, and others facilitated and
concealed the scheme, and obstructed investigations, enrollment suspensions, and
overpayment demands by the Program Safeguard Contractor, ZPIC, and other law

enforcement agencies by (a) making false statements and submitting or causing the
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2371 Page 10 of 42

submission of falsified documentation; and (b) after the Program Safeguard
Contractor or ZPIC determined that 100% of the claims by Global Quality and Tri-
County Physicians, and 95% of the claims submitted by National Laboratories,
were not eligible for Medicare reimbursement, creating new companies, obtaining
Medicare billing privileges, and submitting or causing the submission of false and
fraudulent claims through these new companies, in some instances changing only
the name of the company on the door to the medical practice and/or inventing new
suite numbers to conceal the continuation of the fraudulent practices at the same
location.

During the conspiracy charged in the Superseding Indictment, Rashid, Pappas,
Betro, Omar, Zahoor, Patino, and others submitted and caused the submission of false
and fraudulent claims through interstate wire to Medicare in an amount in excess of
$150 million for services and testing that were obtained through illegal kickbacks and
bribes, medically unnecessary, not eligible for Medicare reimbursement, and/or not
provided as represented. The Tri-County Network was paid approximately
$49,457,829.50 as a result of the conspiracy charged in Count | of the Superseding
Indictment. The Tri-County Network was paid approximately $1,939,088.19 in

illegal kickbacks and bribes.
As set forth in Count Nine of the Superseding Indictment, on or about April

13, 2016, Rashid knowingly engaged in the following monetary transaction by

10
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2372 Page 11 of 42

through or to a financial institution, affecting interstate or foreign commerce, in
criminally derived property of a value greater than $10,000, that is, the payment of
funds, such property having been derived from a specified unlawful activity, that is,
health care fraud and wire fraud: $6,600,000 wire transfer to account x4026.

After his arrest, Rashid violated his bond conditions by using his wife’s
telephone to direct intermediaries to make contact with witnesses and one co-
defendant, Yasser Mozeb. Rashid was aware that this conduct constituted a violation
of his conditions of release. |

The preceding statement is a summary, made for the purpose of providing the
Court with a factual basis for the defendant’s guilty plea to the charge against him.

‘It does not include all of the facts known to him concerning criminal activity in
which he and others engaged. The defendant makes this statement knowingly and
voluntarily and because he is in fact guilty of the crime charged. |
2. SENTENCING GUIDELINES

A. Standard of Proof

The Court will find sentencing factors by a preponderance of the evidence.

B. Agreed Guideline Range

There are no sentencing guideline disputes, except in regard to one specific
issue concerning the amount of loss: the government contends that the amount of

loss is in excess of $150 million and defendant contends that the amount of loss is

11
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2373 Page 12 of 42

$49,457,829.50. The only issue regarding loss that is permitted to be litigated at
sentencing is whether intended loss within the meaning of the Sentencing
Guidelines should be calculated based on the higher of the billed or paid amount, as
the government contends, or based only on the paid amount, as defendant contends.
Except as provided below, defendant’s Guidelines range is life imprisonment
(if the government’s position on loss is accepted by the Court) or 292-365 months
imprisonment (if the defendant’s position on loss is accepted by the Court), as set
. forth on the attached worksheets. If the Court finds:
1. That the defendant’s criminal history category is higher than reflected
‘on the attached worksheets, or
2. That the offense level should be higher because, after pleading guilty,
the defendant made any false statement to or withheld information
from his probation officer; otherwise demonstrated a lack of
_ acceptance of responsibility for his offenses; or obstructed justice or
committed any crime,
and if any such finding results in a guideline range higher than is recommended by
the parties, then the higher guideline range becomes each party’s recommended
range. However, if the Court finds that the defendant is a career offender, an armed
career criminal, or a repeat and dangerous sex offender as defined under the

sentencing guidelines or other federal law, and that finding is not already reflected

12
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2374 Page 13 of 42

in the attached worksheets, this paragraph doés not authorize a corresponding
increase in either party’s recommended range. Neither party may take a position in
this Court contrary to any position of that party reflected on the worksheets or
worksheet addendum, except as necessary to the Court’s determination regarding
subsections 1) and 2), above.
3. | SENTENCE

The Court will impose a sentence pursuant to 18 U.S.C. § 3553, and in doing
so must consider the sentencing guideline range.

A. Imprisonment

Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), the sentence of
imprisonment in this case may not exceed the top of the sentencing guideline range
recommended by the government as described in Paragraph 2B.

B. Supervised Release

A term of supervised release, if imposed, follows the term of imprisonment.
There is no agreement on supervised release. In other words, the Court may impose
any term of supervised release up to the statutory maximum term, which in this case
is three years. The agreement concerning imprisonment described above in
Paragraph 3A does not apply to any term of imprisonment that result from any later

revocation of supervised release.

13
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2375 Page 14 of 42

Cc. Special Assessment

The defendant will pay a special assessment of $200. The defendant is
required to pay the special assessment immediately after sentence is imposed and
provide a receipt to the United States Attorney’s Office within 24 hours of
sentencing, The defendant is encouraged to voluntarily pay the special assessment
before sentencing and bring the receipt to sentencing.

D. Fine

The Court may impose a fine in any amount up to $250,000, or twice the
pecuniary gain or loss, pursuant to 18 U.S.C. § 3571(d).

E. Restitution

The Court shall order restitution to every identifiable victim of the
defendant’s offense. The victims and the full amounts of restitution in this case are
as follows:

U.S. Department of Health and Human Services: $51,396,917.70.

F. Forfeiture

Pursuant to 18 U.S.C. § 982(a)(7) and/or § 981(a)(1)(C) with 28 U.S.C. §
2461(c), Defendant agrees to forfeit to the United States his interest in all property,
real and personal, which constitutes or is derived, directly or indirectly, from gross
proceeds traceable to. Defendant's conspiracy to commit health care fraud and wire

- fraud, in violation of 18 U.S.C. § 1349, as charged in Count One of the Superseding

14 .
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2376 Page 15 of 42

Indictment. Pursuant to 18 U.S.C. § 982(a)(1), Defendant agrees to forfeit to the

United States his interest all property involved in, or traceable to property involved

in, money laundering, in violation of 18 U.S.C. § 1957, as charged in Count Nine of

the Superseding Indictment.

Specifically, Defendant agrees to forfeit to the United States his interest in

the following:

a.

Real property located at 2990 W. Grand Boulevard, Detroit, Michigan,
and being more fully described in the United States’ Second Bill of
Particulars (Dkt. # 132);

Real property located at 2932-2942 West Grand Boulevard, Michigan
and being more fully described in the United States’ Second Bill of
Particulars (Dkt. # 132);

One Thousand Nine Hundred Seven Dollars and Eighty-Seven Cents
($1,907.87) in funds from Bank of America Checking Account No.
3750-1329-2899, held in the name of National Laboratories;

One Thousand Two Hundred Sixty One Dollars and Thirty Cents
($1,261.30) in funds from Credit Union One Checking Account No.
3002070104, held in the name of Tri-County Physicians Group;

Six Hundred Forty Seven Dollars and Eighty-Three Cents ($647.83) in
funds from Bank of America Checking Account No. 3750-1670-2991,
held in the name of Tri-County Physicians Group;

One Hundred Twenty Four Thousand Sixty-Four Dollars and Eighty

Cents ($124,064.80) in funds from Bank of America Checking

Account No. 3750-1878-7312, held in the name of Tri-State Physicians
Group, PC; -

Forty Two Thousand Seven Hundred Thirty Seven Dollars and
Seventy-Five Cents ($42,737.75) in funds from Bank of America

15
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2377 Page 16 of 42

Checking Account No. 3750-1878-7299, held in the name of New
Center Medical, PC;

h. | One Thousand Four Hundred Eighty Five Dollars and Twenty-Five
Cents ($1,485.25) in funds from Credit Union One Joint Checking
Account No. 3002070088, held in the name of Tri-County Wellness;

i. Twenty One Thousand Six Hundred Sixty Two Thousand Dollars and
Twenty Cents ($21,662.20) in funds from Bank of America Checking
Account No. 3750-1603-4737, held in the name of Tri-County
Wellness;

j- Sixty Four Thousand Six Hundred Eighty Dollars and Four Cents
($64,680.04) in funds from Bank of America Account No. 3750-1213-
3302, held in the name of Mashiyat Rashid;

k. Three Million Six Hundred Fifty Thousand Four Hundred Thirteen
Dollars and Twenty-One Cents ($3,650,413.21) in funds from Bank of
America Money Market Savings Account No. 3750-0935-8653 held in
the name of Mashiyat Rashid;

I. Five Hundred and Eight Thousand Four Hundred Dollars ($508,400) in
US. Currency;

m. All Funds on Deposit and All Other Items of Value in E-Trade IRA
Account Number 35950075 (Approximately $25,568.16 value, as of .
August 27, 2018);

n. All Funds on Deposit and All Other Items of Value in U.S. Trust-Bank
of America Private Wealth Management Account No. 56-01-100-
3334026 (Approximately $6,764,801.27 value, as of August 15, 2018);

o. All Funds on Deposit and All Other Items of Value in Bank of
America Checking Account No. 3750-1869-2025 ($160,875.71);

p. All Funds on Deposit and All Other Items of Value in Bank of
America Account No. 3750-1399-8481($25,020.61); and

16
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2378 Page 17 of 42

q. All Funds on Deposit and All Other Items of Value in Bank of
America Account No. 3750-1869-2740 ($162,778.35);

r. $2000 Cash in lieu of Detroit Pistons Full Season Ticket Membership
#6135954, specifically including a license to use tickets for seats 11,
12, 13, 14, in Row 17, Section 121, for all Detroit Pistons games at
Little Caesars Arena during the 2017-2018 NBA regular season.

In addition, Defendant agrees to the entry of a forfeiture money judgment
against him in favor of the United States in the amount of $51,396,917.70,
representing the total value of the property subject to forfeiture for Defendant’s
violation of Count One of the Superseding Indictment, to the extent such value is
not satisfied by the specific forfeitures set forth above.

Defendant agrees that the forfeiture money judgment may be satisfied, to
whatever extent possible, from any property owned or under the control of
Defendant. To satisfy the money judgment, Defendant explicitly agrees to the
forfeiture of any assets as he has now, or may later acquire, as substitute assets
under 21 U.S.C. § 853(p)(2) and waives and relinquishes his rights to oppose the
forfeiture of substitute assets under 21 U.S.C. § 853(p)(1) or otherwise.

Defendant agrees to the entry of one or more orders of forfeiture
incorporating forfeiture of the assets enumerated in this section and the above-
referenced money judgment, including the Court’s prompt entry of a Preliminary

Order of Forfeiture, following Defendant’s guilty plea, upon application by the

United States, at, or any time before, his sentencing in this case, as mandated by

17
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2379 Page 18 of 42

Fed. R. Crim. P. 32.2. Defendant agrees to sign such an order, indicating he
consents to its entry if requested to do so by the Government.

Defendant agrees that he will cooperate with the United States by taking
whatever steps are necessary to deliver clear title to property subject to forfeiture
under this agreement to the United States and will execute such legal documents as
may be required to transfer rights, title, and ownership to the United States and by
taking whatever steps are necessary to ensure that the property is not sold,
disbursed, hidden, wasted, or otherwise made unavailable for forfeiture.

Defendant acknowledges that he understands that the forfeiture of assets is
part of the sentence that may be imposed in this case and waives any failure by the
Court to advise him of this, pursuant to Fed. R. Crim. P. 11(b)(1)(J), or otherwise,
at the time of his guilty plea is accepted. |

In entering into this agreement with respect to forfeiture, Defendant
knowingly, voluntarily, and intelligently waives any Double J eopardy challenge, or
any other challenge to the above-described forfeiture based on the Excessive Fines
Clause of the Eighth Amendment to the United States Constitution.

Defendant also agrees that Defendant shall assist the United States in all
proceedings, whether administrative or judicial, involving the forfeiture,
disgorgement, transfer, or surrender of all rights, title, and interest, regardless of

their nature of form, in the property that Defendant has agreed to forfeit, disgorge,

18
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2380 Page 19 of 42

transfer, or surrender, and any other assets, including real and personal property,
cash, and other monetary instruments, wherever located, which Defendant or others
to his knowledge have accumulated as a result of illegal activities.

Such assistance will include agreement by Defendant’s heirs, successors, and
assigns, to forfeiture, disgorgement, transfer, or surrender, to any interest in the
above-described forfeiture. Such assistance will further involve an agreement by.
Defendant to the entry of an order enjoining the transfer or encumbrance of assets
that may be identified as being subject to forfeiture, disgorgement, transfer, or
surrender.

Defendant also agrees to identify all assets over which he exercises control,
directly or indirectly, or has exercised such control, within the past five years. He
will identify all assets in which he has or had during that time any financial interest
will provide all necessary and appropriate documentation with respect to said
assets, including consents to forfeiture, quit claim deeds, and any and all other
documents necessary to deliver good and marketable title to said property.
Defendant agrees to take all steps as requested by the government to obtain from
any other parties by any lawful means any records of assets owner at any time by
Defendant. He also agrees to undergo any polygraph examination the government
may choose to administer concerning such assets and to provide and/or consent to

the release of his tax returns for the previous five years.

19
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2381 Page 20 of 42

Non-Abatement of Criminal Forfeiture: Defendant agrees the forfeiture
provisions of this Plea Agreement are intended to, and will, survive him,
notwithstanding the abatement of any underlying criminal conviction after the
execution of this agreement. The forfeitability of any particular property pursuant
to this agreement shall be determined as if Defendant had survived, and that
determination shall be binding upon Defendant’s heirs, successors, and assigns,
until the agreed forfeiture, including any agreed money judgment amount, is
collected in full.

4. COOPERATION AGREEMENT

 

The written cooperation agreement between the defendant and the
government is part of this plea agreement.

5. EXCLUSION FROM THE MEDICARE PROGRAM AND OTHER
HEALTH CARE PROGRAMS

The defendant understands and acknowledges that as a result of this plea, the
defendant will be excluded ftom Medicare, Medicaid, and all federal health care
programs. The defendant agrees to complete and execute all necessary documents

‘provided by any department or agency of the federal government, including but not
limited to the United States Department of Health and Human Services, to
effectuate this exclusion within 60 days of receiving the documents. This exclusion

will not affect the defendant’s right to apply for‘and receive benefits as a

20
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2382 Page 21 of 42

beneficiary under any federal health care program, including Medicare and
Medicaid.
6. COLLATERAL CONSEQUENCES OF CONVICTION
Defendant understands that his conviction here may carry additional
consequences under federal and state law, including the potential loss of the right to
vote, right to carry a firearm, right to serve on a jury, and ability to hold certain
licenses or to be employed in certain fields. Defendant further understands that, if
he is not a native-born citizen of the United States, there may be adverse
immigration consequences resulting from conviction. These include possible
removal from the United States, denial of citizenship, denaturalization, denied
admission to the United States in the future and other possible consequences.
Defendant understands that no one, including the defendant’s attorney or the Court,
| can predict to a certainty the effect of defendant’s conviction on any of these
matters. Defendant nevertheless affirms that he chooses to plead guilty regardless
of any immigration consequences or other collateral consequences of his
conviction.

6. USE OF WITHDRAWN GUILTY PLEA

 

If the Court allows the defendant to withdraw his guilty plea for a “fair and
just reason,” pursuant to Fed. R. Crim. P. 11(d)(2)(B), the defendant waives his

rights under Fed. R. Evid. 410, and the government may use his guilty plea, any

21
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2383 Page 22 of 42

statement made under oath at the plea hearing, and the factual basis statement in
this plea agreement, against him in any proceeding. |
7. RIGHT TO WITHDRAW

The government may withdraw from this agreement if the Court finds the
correct guideline range to be different than is determined by Paragraph 2B.
The defendant may withdraw from this agreement, and may withdraw his guilty
plea, if the Court decides to impose a sentence higher than the maximum allowed
by Part 3. This is the only reason for which the defendant may withdraw from this
agreement. The Court shall advise the defendant that if he does not withdraw his
guilty plea under this circumstance, the Court may impose a sentence greater than
the maximum allowed by Part 3. —
8. APPEAL WAIVER

The defendant waives any right he may have to appeal his conviction on any
grounds. If the defendant’s sentence of imprisonment does not exceed the -
maximum allowed by Part 3 of this agreement, the defendant also waives any right
he may have to appeal his sentence on any grounds. If the defendant’s sentence of
imprisonment is within the guideline range determined by Paragraph 2B, the
government agrees not to appeal the sentence, but retains its right to appeal any
sentence below that range. In addition to the foregoing provisions, the defendant

hereby waives all rights to argue on appeal that the statute to which the defendant is

22
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2384 Page 23 of 42

pleading guilty is unconstitutional and that the admitted conduct does not fall within
the scope of the statute. This waiver shall not be construed to bar a claim by the

defendant of ineffective assistance of counsel.

9. CONSEQUENCES OF WITHDRAWAL OF GUILTY
PLEA/VACATION OF CONVICTION

If the defendant is allowed to withdraw his guilty plea or if any conviction
entered pursuant to this agreement is vacated, the Court shall, on the government’s
request, reinstate any charges that were dismissed as part of this agreement. If
additional charges are filed against the defendant within six months after the date of
the order vacating the defendant’s conviction or allowing him to withdraw his
guilty plea becomes final, which charges relate directly or indirectly to the conduct
underlying the guilty plea or to any conduct reflected in the attached worksheets,
the defendant waives his right to challenge the additional charges on the ground that
they were not filed in a timely manner, including any claim that they were filed
after the limitations period expired.

10. PARTIES TO THE PLEA AGREEMENT

Unless otherwise indicated, this agreement does not bind any government
agency except the United States Department of Justice, Criminal Division, Fraud
Section and the United States Attorney’s Office for the Eastern District of

Michigan.

23
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2385 Page 24 of 42

11. SCOPE OF THE PLEA AGREEMENT

This agreement, which includes all documents that it explicitly incorporates,
is the complete agreement between the parties. This agreement supersedes all other
promises, representations, understandings and agreements between the parties
concerning the subject matter of this plea agreement that were made at any time
before the guilty plea is entered in court. Thus, no oral or written promises made by
the government to the defendant or to the attorney for the defendant at any time
before the defendant pleads guilty are binding except to the extent they have been —
explicitly incorporated into this agreement.

Notwithstanding the previous paragraph, if the defendant has entered into a
proffer agreement in writing or a cooperation agreement in writing with the
government, this plea agreement does not supersede or abrogate the terms of any
such prior written agreement.

This agreement also does not prevent any civil or administrative actions
against the defendant, or any forfeiture claim against any property, by the United

States or any other party.

Matthew Schneider
ited States Attorney

   

Date: lO/iz/ig
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2386 Page 25 of 42

Eastern District of Michigan

oe loins Alice bea

Malisa Dubal

Assistant Deputy Chief, Fraud Section
U.S. Department of Justice, Criminal
Division

Date: Lo/IZ/'8 Tt

ar Foster
“Trial Attorney
Department of Justice
Criminal Division, Fraud Section

25
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2387 Page 26 of 42

By signing below, the defendant acknowledges that he has read (or been read) this
entire document, understands it, and agrees to its terms. He also acknowledges that
he is satisfied with his attorney’s advice and representation. The defendant agrees
that he has had a full and complete opportunity to confer with his lawyer and has
had all of his questjons answered by his lawyer.

FG RE Bh peo

 

 

Gerald J (Cljesoy IL, Esq. Mashiyat Rashid
Attorney fof Defendant Defendant

Date: isfis/s lo/is/79

26
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2388 Page 27 of 42

OFFENSE LEVEL

Defendant Mashiyat Rashid (USA Worksheet) District/Office Eastern District of Michigan

 

Docket Number 17720465
Count Number(s) 1&9 U.S. Code Title & Section 18 _, USC 1349 , 18, USC 1957

Guidelines Manual Edition Used: 2016 (Note: The Worksheets are keyed lo the November 1, 2016 Guidelines Manual)

INSTRUCTIONS
Complete a separate Workshect A for each count of conviction or as required in a situation listed at the bottom of Worksheet B.*
Exceptions: Use only a single Worksheet A where the offense level for a group of closely related counts is based primarily on
aggregate value or quantity (sec §3D1.2(d)) or where a count of conspiracy, solicitation, or attempt is grouped with a substantive
count that was the sole object of the conspiracy, solicitation, or attempt (see §8D1.2(a) & (b)).

    

1, Offense Level (See Chapter Two) - : ek hates See,
Enter the applicable base offense level end | any specific Aienae characterises from Chapter Two and explain the
bases for these determinations. Enter the sum in the box provided.

 

 

 

 

 

 

 

 

 

 

 

 

 

Guldeline Description Level
2B1.1(a)(2) Base Offense Level 7
2B1.1(b)(1) Loss 26
2B1.1(b)(7) Health Care Fraud Enhancement
2B1.1(b}(10) Sophisticated Means
If the Chapter Two guideline requires application of a cross reference or other

sum |39

 

 

 

reference, an additional Worksheet A may be needed for that analysis. See §1B1.5.

  

Enter the ‘applicable section and adjustment. If more 5 En 6 one section is sapalioable,

 

 

 

 

 

 

 

 

list each section and enter the combined adjustment. If no adjustment is applicable, g 3A1.1 4
enter “0”, —

3, Role in the Offense Adjustments (See Chapter three,.PachB) tise earns ea oie hie eee er
Enter the applicable section and adjustment. If more than one aeetinn 1 is eagpalieat le,
list each section and enter the combined adjustment, If the adjustment reduces the g 381.1 4
offense level, enter a minus (—) sign in front of the adjustment. If no adjustment is eg

applicable, enter “0”.

 

4. Obstruction. Adjustments (See Chapter Three; Part By) havik
Enter the applicable section and adjustment. If more than one section is applicable,
list each section and enter the combined adjustment. If no adjustment is applicable, § 0
enter “0”,

 

 

 

x 4 : aa E aac i , its s 2 2 2 oN Ze =i

Si “Adjusted, Offense Level
Enter the sum of Items 1-4. If this Worksheet A does not cover all ‘counts of conviction or > Rilations
listed at the bottom of Worksheet B, complete Worksheet B. Otherwise, enter this result on |47
Worksheet D, Item 1.

 

 

 

 

 

 

Cheek here if all counts (ineluding situations listed at the bottom of Worksheet B)* are addressed on this one
Worksheet A. If so, no Worksheet B is used.

 

 

 

Y If the defendant has no criminal history, enter “I” here and on Worksheet D, Item 4, No Worksheet C is used.

 

 

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2389 Page 28 of 42

WORKSHEET B
MULTIPLE COUNTS*

Hatindand Mashiyat Rashid (USA Worksheet) Docket Number 17-20465

 

 

INSTRUCTIONS
STEP 1; Determine if any of the counts group under §3D1.2(a)-(d) (“the grouping rules”). All, some, or none of the counts may group.
Some of the counts may have already been grouped in the application under Worksheet A, specifically: (1) counts grouped under
§3D1.2(d); or (2) a count charging conspiracy, solicitation, or attempt that is grouped with the substantive count of conviction
(see §3D1.2(a)). Explain the reasons for grouping:
The counts are grouped pursuant to 3D1.2(c) and 281.1 note 6.

 

 

STEP 2: Using the box(es) provided below, for cach group of “closely related counts” (i.c., counts that group together under any of
the four grouping rules), enter the highest adjusted offense level from Item 6 of the various Worksheets “A” that comprise the
group. See §3D1,3. Note that a “group” may consist of a single count that has not grouped with any other count. In those instances,
the offense level for the group will be the adjusted offense level for the single count.

STEP 3: Enter the number of units to be assigned to each group (see §3D1.4) as follows:
e One unit (1) for the group of counts with the highest offense level
e An additional unit (1) for cach group that is equally serious or 1 to 4 levels less serious
e An additional half unit (1/2) for each group that is 5 to 8 levels less serious
e No increase in units for groups that are 9 or more levels less serious

1) ‘Adjusted Offense Level for the First Group of Counts.) pera
1&9

 

Count number(s)

 

ig. Adjusted Offense Levél for the Second Group of Counts.

 

Count number(s)

3. “Adjusted Offense Level for the Third Group of Counts.

 

 

Count number(s) _

 

4. Adjusted Offense Level for the Fourth Group of Counts’

 

Count number(s)

'5. Adjusted Offense Level for the Fifth Group of Counts.

 

 

Count number(s)

6. Total Units © ;

 

 

 

 

7, Ineréase in Offense Level Based on Total Units (See §3D1.4))

 

1 unit: no increase 2% —3 units: add 3 levels
1% units: add 1 level 3% — 5 units: add 4 levels . 0

 

2 units: add 2 levels More than 5 units: add 6 levels

'8. Highest of the Adjusted Offense Levels from Items 1-5 Above 8

 

 

 

 

 

 

 

47
igo Combined Adjusted Offense Level (Sée §SD1.4))0 8. SMe ON ee
Enter the sum of Items 7 & 8 here and on Worksheet D, Item 1. 47

 

 

 

*Note: Worksheet B also includes applications thal are done “as if there were multiple counts of convictions,” Including: mulfiple-object
conspiracies (see §1B1.2(d)): offense guidelines that direct such applicalion (e.g., §2G2.1(d)(1} (Child Porn Production)}:; and stipulations to
additional offenses (see §1B1.2(c)). Note also that these situations typically require the use of multiple Worksheets A.

 

 

U.S. Sentencing Commission Worksheets (November 1, 2014}
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2390 Page 29 of 42

| WORKSHEET C
CRIMINAL HISTORY

[Page | of 2]

Mashiyat Rashid (USA Worksheet) 17-20465

Defendant Docket Number

 

 

 

Note: As an aid, some of the basic criminal history "rules" are listed below. However, there are numerous additional criminal history rules at
§§4A1.1 and 4A1.2 thal must be used with Worksheet C and for correct application.

 

 

Enter the Earliest Date of the Defendant's Relevant Conduct
(The date of the defendant’s commencement of the instant offense(s))

1. Prior Sentences Resulting from Offenses Committed Prior to the Defendant's 18th Birthday

 

 

(a) 3 Points if convicted as an adult, for each prior sentence of imprisonment exceeding one year and one
month imposed within 15 years of the defendant's earliest date of relevant conduct or resulting in
incarceration during any part of that 15-year period. See §§4A1.1(a) and 4A1.2(d)(1) & (e)(1).

(b) 2 Points for each prior adult or juvenile sentence of confinement of at least 60 days not counted under
§4A1,1(a) imposed within 5 years or [rom which the defendant was released from confinement within 5 years
of the defendant's earliest date of relevant conduct. See §§4A1.1(b) and 4A1.2(d)(2)(A).

(c) 1 Point for each prior adult or juvenile sentence not counted under §4A1.1(a) or §4A1.1(b) imposed within
5 years of the defendant’s earliest date of relevant conduct. See §§4A1.1(c) and 4A1,2(d){2)(B).

Note: Identify as “adult” any senlence exceeding one year and one month that resulted from an adult conviction.

Arelease date is required in only two instances: [1) when a sentence covered under §4A1.1(a) was imposed more than 15 years prior to [he
defendant's earliest date of relevant conduct bul resulted in the defendant being incarcerated during any part of such 15-year period: or
(2) when o senlence counted under §4A1.1(b) was imposed more than $ years prior to the defendant's earliest date of relevant conduct,
but release from confinement occured wilhin such 5-year period.

 

Date of Release Guideline Criminal

Imposition Ollens¢ Sentence Date Section History Points

 

 

 

 

 

 

 

 

 

(a) 8 Points for cach prior sentence of imprisonment exceeding one year and one month imposed within
15 years of the defendant's earliest date of relevant conduct or resulting in incarceration during any part of
that 15-year period, See §§4A1.1(a) and 4A1.2(e)(1).

(b) 2 Points for each prior sentence of imprisonment of at least 60 days not counted under §4A1.1(a) imposed
within 10 years of the defendant's earliest date of relevant conduct. See §§4A1.1(b) and 4A1.2(e)(2).

(c) 1 Point for each prior sentence not counted under §4A1.1(a) or §4A1.1(b) imposed within 10 years of the
defendant’s earliest date of relevant conduct. See §§4A1.1(c) and 4A1.2(e)(2).

Note: Arelease date is required when a sentence covered under §4A1.1 (a) was Imposed more than !5 years prior to the defendant's earliest
date of relevant conduct but resulted in Ihe defendant being incarcerated during any part of such 15-year period.

 

Date of Off Sent Release Guideline Criminal
Imposition ense entence Date Section History Points

 

 

 

 

U.S. Sentencing Commission Worksheels (November 1, 2016)

 
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2391 Page 30 of 42

Worksheet C — Criminal History [Page 2 of 2]

Mashlyat Rashid (USA Worksheet)

Defendant Docket Number 17720465

 

(continued from Sentences Resulting from Offenses Committed On or After the Defendant's 18th Birthday)

 

D
ate of Offense Sentence Release Guldeline Criminal

Imposition Date Section History Points

 

 

 

 

 

 

 

 

 

 

A total of 4 points can be added for all the 1-Point sentences counted in Items 1 & 2 combined.

 

 

 

 
 

‘4. "Status" of Defeidantat Time of Instant Offense: ‘
2 Points for “status” if the defendant committed any part of the instant offense (i.e, any relevant
conduct) while under any criminal justice sentence (e.g. probation, parole, supervised release,
imprisonment, work release, or escape status) for a sentence counted in Jtems 1 or 2. See §4A1.1(d)
and Application Note 4. List the type of control and identify the counted sentence that resulted in the
control, Otherwise, enter 0 Points.

 

 

 

 

 

 

  
    

 

.Gilmies.of Mioleni

1 Point for each prior ‘sentence resulting from a conviction of a crime of violence that did not receive
any points under §4A1.1(a), (b), or (c) because such sentence wae counted as a single sentence which
also included another sentence resulting from a conviction for a crime of violence. A total of 3 points
can be added under this subsection. See §4A1.1(e) and Application Note 6, and §4A1.2(a)(2) & (p).
Identify the crimes of violence and briefly explain why the cases are considered a single sentence.
Otherwise, enter 0 Points,

 

 

 

 

 

 

 

 

 

 

 

 

 

     

“Total Points: =. Criminal History Category

 

 

 

 

0-1 a 1
28 5 | ee N
4-6 . Ml
9 — “IV
10-12 . Vv
130rmore . VI

 

U.S. Sentencing Commission Worksheets (November 1, 2016}
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2392 Page 31 of 42

on , WORKSHEET D )

DETERMINING THE SENTENCE
[Page | of 4]

Defendant Mashiyat Rashid (USA Worksheet) Docket Number 17:20465

. Adjusted Offense Level (From Worksheet A or B).

Crlminal History ‘Category (From. Worksheet Aorc)”

_ Terrorism;. Career Offender; Criminal Livelihood; Armed. Career ‘Criminal: Repeat: and Danger Us!
~ Sex. Offender (See Chapter: Three, Part A; and: Chapter Four, Part By tap ere eed Aas

. Guideline: Range from Sentencing Table —

- Resiricted Guideline Range (See Chapter Five, Part G)... FB Od ee Le ns)

 

 

 

If Worksheet B is required, enter the result [rom Worksheet B, Item 9. Otherwise, enter the eeauile .
from Worksheet A, Item 5.

 

 

Acceptance of’ ‘Responsibility. (See Chapter Three, ‘Part —)”

Enter the applicable reduction of 2 or 8 levels. If no adjustment is aeuinanle: ‘enter “gr, .

Offense Level Total (Item. 1 less Item 2)

 

 

 

 

Enter the result from Worksheet C, Item 8, unless the detendant ‘has no criminal history, and 2 as
directed at the bottom of Worksheet A, no Worksheet C is used and “I” is entered here. |

 

 

 

  

 

a. Offense Level Total
If the provision for Career Offender (§4B1.1), Criminal Livelihood (§4B1.3), Armed Career N/A
Criminal (§4B1.4), or Repeat and Dangerous Sex Offender (§4B1.5) results in an offense level total
higher than Item 3, enter the offense level total. Otherwise, enter “N/A”,

 

 

b, Criminal History Category
If the provision for Terrorism (§3A 1.4), Career Offender (§4B1.1), Armed Career Criminal (§4B1.4), N/A
or Repeat and Dangerous Sex Offender (§4B1.5) results in a criminal history category higher than
Item 4, enter the applicable criminal history category. Otherwise, enter “N/A”.

 

 

 

 

 

 

Enter the applicable guideline range from Chapter Five, Part A, in “months,

Life to Life

 

 

 

 

If the statutorily authorized maximum sentence or the realy ‘Tequited |
minimum sentence restricts the guideline range (Item 6) (see §§5G1.1 and 5G1.2), N/A to 360
enter either the restricted guideline range or any statutory maximum or minimum
penalty that would modify the guideline range. Otherwise, enter “N/A”.

 

 

 

 

Check here if §5C1,2 (Limitation on Applicability of Statutory Minimum Penalties in Certain Cases) and
18 U.S.C. § 3553(e) - “The Safety Valve” —~ are applicable.

 

 

 

Undischarged Term of Imprisonment: Anticipated State Term of Imprisonment (See §5G1.3)

 

If the defendant is subject to an undischarged term of imprisonment, or an anticipated state term of
imprisonment, check this box. Below list the undischarged/anticipated term(s), the applicable section of
§5G:1.3 and its direction or guidance as to whether the instant federal sentence is to be imposed to run
concurrently or consecutively to the undischarged/anticipated term(s), and any sentence adjustment.

 

 

 

 

 

 

U.S, Sentencing Commission Worksheels (November |, 2016)
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2393 Page 32 of 42

Worksheet D — Determining the Sentence [Page 2 of 4]

Defendant Mashiyat Rashid (USA Worksheet) Docket Number 17-20465

 

 

Check the applicable box that corresponds to the Guideline Range entered in Item 6 or Item 7, if applicable.

 

Zone A (See §§5B1.1(a)(t) & SCI. fa} & (b})

 

 

 

If checked, the following options are available:

 

* Fine (See §§6C1.1(b) & 5E1,2(a))
e “Straight” Probation (See §§5B1.1(a)(1) & 5C1.1(b))

e Imprisonment (See §5C1.1(a) & (c)(1))

 

Zone B (See §§5B1.1(a}(2) & SC1.1(a) & (c})

 

 

 

If checked, the minimum term may be satisfied by:

 

¢ Imprisonment (See §5C1.1(a) & (c)(2))

* Imprisonment of at least one month plus supervised release with a condition that
substitutes community confinement or home detention for imprisonment
(See §5C1.1(c)(2)}

e Probation with a condition that substitutes intermittent confinement, community
confinement,or home detention for imprisonment (See §§5B1.1(a)(2) and 5C1,1(c)(3))

 

Zone C (See §5C1.1(a} & (d)}}

 

 

 

If checked, the minimum term may be satisfied by:

 

* Imprisonment (See §5C1.1(a) & (d)(1))

* Imprisonment of at least one-half of the minimum term plus supervised release
with a condition that substitutes community confinement or home detention for
imprisonment (See §5C1,1(d)(2))

 

Zone D (See §5C1.1(a) & (f})

 

 

 

 

If checked, the minimum term is to be satisfied by a sentence of imprisonment

 

If probation is imposed, the guideline for the length of such term of probation is: (Check the applicable box)

 

Y

At least one year, but not more than five years if the offense level total is 6 or greater.

 

 

 

 

No more than three years if the offense level total is 5 or less.

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2394 Page 33 of 42

Worksheet D — Determining the Sentence [Page 3 of 4]

Defendant Mashiyat Rashid (USA Worksheet) Docket Number 17-20465

 

 

 

11: Supervised: Release (See'§§5D1,) and.5D1;2)-

a. Imposition of a Term of Supervised Release:

 

 

Ordered because required by statute (See §5D1.1(a)(1)).

 

v Ordered because a sentence of imprisonment of more than one year is imposed (See §5D1.1(a)(2)).

 

 

Is not ordered although a sentence of more than one year is imposed, because it is not required by
statute and the defendant likely will be deported after imprisonment (See §5D1.1(c)).

 

 

 

 

Ordered because it may be ordered in any other case (See §5D1.1(b)).

 

b. Lengfh of Term of Supervised Release

Check the Class of the Offense:

 

Class A or B Felony: Two to Five Year Term (See §5D1.2(a)(1))

 

 

Vv Class C or D Felony: One to Three Year Term (See §6D1.2(a)(2))

 

 

 

Class E Felony or Class A Misdemeanor: One Year Term (See §5D1.2(a}(3))

 

 

Ifa statutorily required mandatory minimum term of supervised release for the offense impacts the
guideline range for the applicable Class of Olfense above, also check this box, and list the statutory
minimum term (See §5D1,2(c)):

 

 

 

years mandatory minimum term of supervised release

 

 

If an offense in 18 U.S.C. § 2332b(g)(5)(B) that resulted in, or created a foreseeable risk of, death or
serious bodily injury to another person; or if a sex offense, the term of supervised release will not be
less than the minimum term established above, and may he up to life (See §67)1.2(b)).

 

 

 

Policy Statement: If a sex offense, the statutory maximum term of supervised release is recommended.

 

a. Ifrestitution is applicable, enter the amount. Otherwise enter “N/A” and the reason:
$51,396,917.70

 

b. Enter whether restitution is statutorily mandatory or discretionary:
Mandatory

c. Enter whether restitution is by an order of restitution, or solely as a condition of supervision. Enter the
authorizing statute: :

Order of restitution -- 18 USC 3663A

U.S. Sentencing Commission Worksheels (November 1, 2014}
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2395 Page 34 of 42

Worksheet D — Determining the Sentence [Page 4 of 4]

Defendant Mashiyat Rashid (USA Worksheet) Docket Number 17-20465

 

 

 

113, Fines (The Guideline Range for Fines

Go. Special Fine Provisions Minimum Maximum

 

w/ Check box if any of the counts of conviction is for a statute with
a special fine provision. (This does not include the general fine
provisions of 18 USC § 3571(b)(2) & (d)).

 

 

 

 

 

 

 

 

 

Enter the sum of statutory maximum fines for all such counts. $250,000
b. Fine Table (§5E1.2(¢}(3))
Enter the minimum and maximum fines. $50,000 $500,000

 

 

 

 

c, -Fine Guideline Range
(Determined by the minimum of the Fine Table (Item 15(b)) and the
greater maximum above (Item 15(a) or 16(b))). $ 50,000 $250,000

 

 

 

 

 

 

 

 

d. Abllity to Pay

 

Check this box if the defendant does not have an ability to pay.

 

 

 

i4{speclal Assessments for: ndividual/beféndants (See. SSERa)e.:

Enter the total amount of the statutory special assessments required for all counts of conviction:

e $100 for each felony count of conviction.

« $25 for each Class A misdemeanor count of conviction.

« While not subject to guideline sentencing, the special assessments for a Class B misdemeanor,
and a Class C misdemeanor or infraction are $10 and $5 per count, respectively,

   

 

 

 

 

 

Consider Chapter Five, Part H (Specific Offender “ Characteristics) and Part K (Departures), and other policy
statementa and commentary in the Guidelines Manual that might warrant consideration in sentencing.
(See also the “List of Departure Provisions” included in the Guidelines Manual after the Index),

 

 

 

 

    

'Wartant aVarlange (See § 1814 (¢

18.: ‘Factors that. May. Val(s
Consider the applicable factors in 18 U.S.C. § 3553(a) taken as a whole.

 

 

 

 

Completed by Jacob Foster Date 9/20/2018

 

U.S. Sentencing Commission Worksheels (November 1, 2016)
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2396 Page 35 of 42

OFFENSE LEVEL

Defendant Mashiyat Rashid District/Office Eastern District of Michigan

 

Docket Number 17-20465

Count Number(s) 1&9 U.S. Code Title & Section 18 _, USC 1349 ; 18 USC 1957

 

Guidelines Manual Edition Used: 20.16 (Note: The Worksheets are keyed fo the November 1, 2016 Guidelines Manual)

INSTRUCTIONS
Complete a separate Workshvet A for cach count of conviction or as required in a situation listed at the bottom of Workshect B.*
Exceptions: Use only a single Workshect A where the offense level for a group of closely related counts is based primarily on
aggregate value or quantity (see §3D1.2(d)) or where a count of conspiracy, solicitation, or attempt is grouped with a substantive
count that was the sole object of the peneE lear’ solicitation, or attempt (see §3D1.2(a) & {b)).

sett 1

he Offense Level (See Chapter Two) - cy eee HONE RUS ee RE A Te ope a tae
inter the applicable base offense level aad any ‘specific offense shavantaristics from Ghenter Two and explain the
bases for these determinations, Enter the sum in the box provided,

 

 

 

 

 

 

 

 

 

Guideline : Description Level
2B1.1(a)(2) Base Offense Level t
2B1.1(b)(1) Loss 22
2B1.1(b)(7) Health Care Fraud Enhancement
2B1.1(b)(10) Sophisticated Means

 

 

 

 

 

If the Chapter Two guideline requires application of a cross reference or other
reference, an additional Worksheet A may be needed for that SORT See §1B1.5.

Sum 135

2. Victim-Rélated Adjustments (See:Chapter Three, PartA) oa
: Enter the applicable section and adjustment. If more than one section: is applicable,
list each section and enter the combined adjustment. If no adjustment is applicable, g 3A1.1 4
enter “0”,

 

 

 

 

 

 

 

 

3. Role in: the Offense Adjustments (See Chapter Three, Part B)..
Enter the applicable section and adjustment, If more than one section is S eicleesie,
list each section and enter the combined adjustment. If the adjustment reduces the 3B1.1 A
offense level, enter a minus (—) sign in front of the adjustment. If no adjustment is TT
applicable, enter “0”.

 

 

 

 

4. Obstruction Adjustments (See Chapter Three, PartC). Rey Re oe ee eer acne ont |
Enter the applicable section and adjustment. If more than one "seth ion is oe haabla.
list each section and enter the combined adjustment. If no adjustment is applicable, § 0
enter “0”.

 

 

 

 

 

Enter the s sum “oF items 1-4, If this. ‘Worksheet A ah nak cover “all counts of conviction or raiomiivows
listed at the bottom of Worksheet B, complete Worksheet B. Otherwise, enter this result on 43
Worksheet D, Item 1,

 

 

 

 

 

 

Check here if all counts (including situations listed at the bottom of Worksheet B)* are addressed on this one
Worksheet A. If so, no Worksheet B is used.

 

 

 

vw If the defendant has no criminal history, enter “I” here and on Worksheet 1), Item 4, No Worksheet C is used.

 

 

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2397 Page 36 of 42

| WORKSHEET B :
MULTIPLE COUNTS*

j hid
Mashiyat Rashi Docket Number

Defendant 17-20465

 

 

INSTRUCTIONS
STEP 1: Determine if any of the counts group under §38D1.2(a)—(d) (“the grouping rules”). All, some, or none of the counts may group,
Some of the counts may have already been grouped in the application under Worksheet A, specifically: (1) counts grouped under
§3D1.2(d); or (2) a count charging conspiracy, solicitation, or attempt that is grouped with the substantive count of conviction
(see §3D1.2(a)). Explain the reasons for grouping:
The counts are grouped pursuant to 3D1.2(c) and 2S1.1 note 6.

 

 

 

STEP 2: Using the box(es) provided below, for each group of “closely related counts” (i.¢., counts that group together under any of
the four grouping rules), enter the highest adjusted offense level from Item 5 of the various Worksheets “A” that compriée the
group. See §3D1.3. Note that a “group” may consist of a single count that has not grouped with any other count. In those instances,
the offense level for the group will be the adjusted offense level for the single count.

STEP 3; Enter the number of units to be assigned to gach group (see §3D1.4) as follows:
e One unit (1) for the group of counts with the highest offense level
e An additional unit (1) for each group that is equally serious or 1 to 4 Jevels less serious
© An additional half unit (1/2) for each group that is 5 to 8 levels less serious
e No increase in units for groups that are 9 or more levels less serious

1. Adjusted Offense Level for the First Group of Counts
1&9

DN ie Cad ad Oe sites

 

Count number(s)

 

 

2. Adjusted Offense Level for the Second Group of Counts

 

Count number(s)

 

3. Adjusted Offense Level forthe Third Group of Counts. _

 

Count number(s) __

4. Adjusted Offense Level for the Fourth Group of Counts

 

 

Count number(s)

 

5. Adjusted Offense Level for the Fifth Group of Counts.

 

 

 

 

Count number(s) spe

baerotatANAtte sg. ickos PER iy DR i aE ee

 

 

7. Increase In Offense Level Based on Total Units (See §3D1.4) 9

 

 

1 unit: no increase 2% —3 units: add 8 levels
14 units: add 1 level 3% — 56 units: add 4 levels 0
2 units: add 2 levels More than 6 units: add 6 levels

 

8. Highest of the Adjusted Offense Levels from Items 1-5 Above.

 

 

 

9. ‘Combined Adjusted Offense Level (See. §3D1.4)

 

 

Enter the sum of Items 7 & 8 here and on Worksheet D, Item 1.

 

 

 

 

 

*Note: Worksheel B also includes applications that are done "as if there were mulliple counts of convictions,” including: mulliple-object
conspiracies (see §1B1.2(d)): offense guidelines that direct such application (e.g.. §2G2.1 (d}(1) (Child Porn Production)}: and stipulations to
additional offenses (see §1B1.2(c)). Note also that these situations typically require the use of multiple Worksheets A.

 

U.S. Sentencing Commission Worksheets (November |, 201 6)

 
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2398 Page 37 of 42

 

hed eles

CRIMINAL HISTORY
[Page 1 of 2]

Mashiyat Rashid

Defendant Docket Number 17-20465

 

 

 

Note: As an aid, some of the basic criminal history “rules” are listed below. However, Ihere are numerous additional criminal history rules al
§§4A1.1 and 4A1.2 thal mus! be used with Worksheet C ond for correc! application.

 

 

 

Enter the Earliest Date of the Defendant's Relevant Conduct
(The date of the defendant's commencement of the instant offense(s))

 

1. Prior Sentences Resulting from Offenses Committed Prior to'the Defendant's 18th Birthday =

(a) 8 Points if convicted as an adult, for each prior sentence of imprisonment exceeding one year and one
month imposed within 15 years of the defendant’s earliest date of relevant conduct or resulting in
incarceration during any part of that 15-year period. See §§4A1,1(a) and 4A1.2(d)(1) & (e)(1).

(b) 2 Points for each prior adult or juvenile sentence of confinement of at least 60 days not counted under
§4A1.1(a) imposed within 5 years or from which the defendant was released from confinement within 5 years
of the defendant's earliest date of relevant conduct, See §§4A1.1(b) and 4A1,2(d)(2)(A).

(c) 1 Point for each prior adult or juvenile sentence not counted under §4A1.1(a) or §4A1,1(b) imposed within
5 years of the defendant's earliest date of relevant conduct, See §§4A1,1(c) and 4A1,2(d)(2)(B),

Note: tdentify as “adult" any sentence exceeding one year and one month that resulted from an adult conviction.

Arelease date is required in only Iwo instances: (1) when a sentence covered under §4A1.1(a) was imposed more than 15 years prior to the
defendant's earliest date of relevant conduct but resulted in the defendant being incarcerated during any part of such 15-year period; or
(2} when a sentence counted under §4A1.1(b) was imposed more than 5 years prior to the defendant's earliest date of relevant conduct,
bul release from confinement occured within such 5-year peried.

 

Date of arenes denianens Release Guideline Criminal
Imposition = . Date Section History Points

 

 

 

 

 

‘9. Prior Sentences Resulting from Offenses Committed On or After the Defendant's 18th Birthday. ~

(a) 8 Points for each prior sentence of imprisonment exceeding one year and one month imposed within
15 years of the defendant's earliest date of relevant conduct or resulting in incarceration during any part of
that 15-year period. See §§4A1.1(a) and 4A1.2(e)(1).

(b) 2 Points for each prior sentence of imprisonment of at least 60 days not counted under §4A1,1(a) imposed
within 10 years of the defendant's earliest date of relevant conduct. See §§4A1,1(b) and 4A1.2(e)(2).

(c) 1 Point for each prior sentence not counted under §4A1,1(a) or §4A1.1(b) imposed within 10 years of the
defendant's earliest date of relevant conduct, See §§4A1.1(c) and 4A1,2(e)(2).

Note: Arelease date Is required when a sentence covered under § 4AI.! (a] was imposed more than Is years prior to fhe defendant's earlies!
dale of relevant canduc! but resulted in the defendant being incarcerated during any part of such 15-year period.

 

Date of Off Sent e Release Guideline Criminal
Imposition ene Sens Date Section History Points

 

 

 

 

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2399 Page 38 of 42

Worksheet C — Criminal History [Page 2 of 2]

Mashiyat Rashid

Defendant Docket Number 1 7-20465

 

(continued from Sentences Resulting from Offenses Commitied On or After the Defendant's 18th Birthday)

 

Date of Release Guideline Criminal
Offense
Imposition Sentence Date Section History Points

 

 

 

 

 

 

 

 

 

‘3. : Sum _Of.Grirninal History: Points for prior sentences under$4A 1. 1(q),.(b): 8

    

 

A total of 4 points can be added for all the 1-Point sentences counted in Items 1 & 2 combined.

 

 

 

       
 

: “Status"of Defendant af Time of Instant Offense: 4 ge
2 Points for “status” if the defendant committed any part of the instant offense (i.e, any relevant
conduct) while under any criminal justice sentence (¢.g., probation, parole, supervised release,
imprisonment, work release, or escape status) for a sentence counted in Items 1 or 2. See §4A1.1(d)
and Application Note 4. List the type of control and identify the counted sentence that resulted in the
control, Otherwise, enter 0 Points.

   

 

 

 

 

 

 

 
 

 
 
 

   
 

1 Point for each prior sentence resulting from a conviction of a crime of violence that did not receive
any points under §4A1.1(a), (b), or (c) because auch sentence was counted as a single sentence which
also included another sentence resulting from a conviction for a crime of violence. A total of 3 points
ean be added under this subsection. See §4A1.1(e) and Application Note 6, and §4A1.2(a}(2) & (p).
Identify the crimes of violence and briefly explain why the cases are considered a single sentence.
Otherwise, enter 0 Points. :

 

 

 

 

 

 

 

 

 

Criminal History Category |

 

 

 

 

 

— Of, . Ll
2-3 - I
4-6 an oe MW
TH IV.
10-12 | Vv
13 or more “VI

 

U.S. Sentencing Commission Worksheets (November I, 2016)
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2400 Page 39 of 42

WORKSHEET D

DETERMINING THE SENTENCE
[Page | of 4]

Defendant Mashiyat Rashid Docket Number _17720465

 

t “Adjusted Offense Level (From Worksheet A or B)

If Worksheet B is required, enter the result [from Worksheet B, Item: 9. ‘Olea, aater the "peaull
from Worksheet A, Item 5.

 

 

 

 

i2.' Acceptance of Responsibility (See ‘Chapter Three, Part E).
inter the applicable reduction of 2 or 8 levels. If no adjustment is applicable, ‘enter “9”,

3. Offense Level Total (Item Tess ifem 2)

'4.. Criminal History Category (From Worksheet A or Gy)

‘Sex Offender ( See Chapter Three, Part AY and: Chapter Four, Part Byes

-Guideline Range: from Sentencing Table

Restricted Guideline Range (See Chapter! Five, Part Git

’ Enter the result from Worksheet C, Item 8, unless the rien haw no aciainel heton, end | as

directed at the bottom of Worksheet A, no Worksheet C is used and “1” is entered here.

 

 

 

 

 

 

Terrorism; Career Offender; Criminal Livelihood; ‘Armed Career Criminal; Repeat and Dangerous

a. Offense Level Total
If the provision for Career Offender (§4B1.1), Criminal Livelihood (§4B1.3), Armed Career
Criminal (§4B1.4), or Repeat and Dangerous Sex Offender (§4B1.5) results in an offense level total
higher than Item 3, enter the offense level total. Otherwise, enter “N/A”.

b. Criminal History Category
If the provision for Terrorism (§3A 1.4), Career Offender (§4B1.1), Armed Career Criminal (§4B1.4),
or Repeat and Dangerous Sex Offender (§4B1.5) results in a criminal history category higher than
Item 4, enter the applicable criminal history Sateguyy: Otherwise, enter “N/A”,

 

 

N/A

 

 

 

N/A

 

 

 

inter the applicable guideline range from Chapter Five, Part / A, in ; months.

 

292 to 365

 

 

 

If the statutorily authorized maximum sentence or the celery sequined

minimum sentence restricts the guideline range (Item 6) (see §§5G1.1 and 5GL.2), 9902 to 360

 

 

enter either the restricted guideline range or any statutory maximum or minimum
penalty that would modify the guideline range. Otherwise, enter “N/A”.

 

 

 

 

 

 

 

 

_ Undischatged Term of Imprisonment; Anticipated State Term of Imprisonment (See §5G13) 0)

 

 

 

 

Check here if §5C1.2 (Limitation on Applicability of Statutory Minimum Penalties in Certain Cases) and
18 U.S.C. § 3553(e) — “The Safety Valve” — are applicable.

 

sat
isd
{

If the defendant is subject to an undischarged term of imprisonment, or an anticipated state term of
imprisonment, check this box. Below list the undischarged/anticipated term(s), the applicable section of
§5G1.3 and its direction or guidance as to whether the instant federal sentence is to be imposed to run
concurrently or consecutively to the undischarged/anticipated term(s), and any sentence adjustment.

 

 

 

U.S. Sentencing Commission Worksheels (November |, 2016)
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2401 Page 40 of 42

Worksheet D — Determining the Sentence [Page 2 of 4]

Defendant Mashiyat Rashid Docket Number 17-20465

 

Check the applicable box that corresponds to the Guideline Range entered in Item 6 or Item 7, if applicable.

 

Zone A (See §§5B1.1(a)(1) & 5C1.1(a) & (b)}

 

 

 

If checked, the following options are available:

 

 

© Fine (See §§5C1.1(b) & 5B1.2(a))
e “Straight” Probation (See §§5B1.1(a)(1) & 5C1.1{b))

¢ Imprisonment (See §5C1.1(a) & (c)(1))

 

Zone B (See §§5B81.1(a)(2) & 5C1.1{a) & (c))

 

 

 

If checked, the minimum term may be satisfied by:

 

» Imprisonment (See §6C1.1(a) & (c)(2))

e Imprisonment of at least one month plus supervised release with a condition that
substitutes community confinement or home detention for imprisonment
(See §5C1.1(c)(2))

° Probation with a condition that substitutes intermittent confinement, community
confinement, or home detention for imprisonment (See §§5B1.1(a)(2) and 6C1.1(c)(3))

 

Zone C (See §5C1.1(a} & {d))

 

 

 

If checked, the minimum term may be satisfied by: -

 

« Imprisonment (See §6C}.1{a) & (d)(1))

e Imprisonment of at least one-half of the minimum term plus supervised release
with a condition that substitutes community confinement or home detention for
imprisonment (See §5C1.1(d)(2))

 

Zone D (See §5C1.1(a) & (f))

 

 

 

If checked, the minimum term is to be satisfied by a sentence of imprisonment

 

   

If probation is imposed, the guideline for the length of such term of probation is: (Check the applicable box)

Y

 

At least one year, but not more than five years if the offense level total is 6 or greater.

 

 

 

 

No more than three years if the offense level total is 5 or less.

 

U.S. Sentencing Commission Worksheets (November 1. 2016}
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2402 Page 41 of 42

Worksheet D — Determining the Sentence [Page 3 of 4]

Defendant Mashiyat Rashid Docket Number 17-20465

 

a. Imposition of a Term of Supervised Release:

 

Ordered because required by statute (See §5D1.1(a)(1)).

 

 

v Ordered because a sentence of imprisonment of more than one year is imposed (See §5D1,1(a)(2)).

 

 

Js not ordered although a sentence of more than one year is imposed, because it is not required by
statute and the defendant likely will be deported after imprisonment (See §6D1.1(c)).

 

 

 

 

Ordered because it may be ordered in any other case (See §6D1.1(b)).

 

b. Length of Term of Supervised Release

Check the Class of the Offense:

 

Class A or B Felony: Two to Five Year Term (See §5D1.2(a){1))

 

 

vY Class C or D Felony: One to Three Year Term (See §5D1.2(a)(2))

 

 

Class E Felony or Class A Misdemeanor: One Year Term (See §5D1.2(a)(8))

 

 

Ifa statutorily required mandatory minimum term of supervised release for the offense impacts the
guideline range for the applicable Class of Offense above, also check this box, and list the statutory -
minimum term (See §61D1.2(c)):

 

 

 

years mandatory minimum term of supervised release

 

 

If an offense in 18 U.S.C. § 2332b(g)(5)(B) that resulted in, or created a foreseeable riak of, death or
serious bodily injury to another person; or if a sex offense, the term of supervised release will not be
less than the minimum term established above, and may be up to life (See §5D1.2(b)),

 

 

 

Policy Statement: Ifa sex offense, the statutory maximum term of supervised releage is recommended,

 

12; Restitull
a. If restitution is applicable, enter the amount. Otherwise enter “N/A” and the reason:

$51,396,917.70

 

b, Enter whether restitution is statutorily mandatory or discretionary:

Mandatory

c. Enter whether restitution is by an order of restitution, or solely as a condition of supervision. Enter the
authorizing statute:

Order of restitution -- 18 USC 3663A

 

U.S, Sentencing Commission Worksheels (November 1, 2016)
Case 2:17-cr-20465-DPH-RSW ECF No. 311 filed 10/15/18 PagelD.2403 Page 42 of 42

Worksheet D — Determining the Sentence [Page 4 of 4]

Defendant Mashiyat Rashid Docket Number 17-20465

 

a. Special Fine Provisions Minimum Maximum

 

WY Check box if any of the counts of conviction is for a statute with
a special fine provision. (This does not include the general fine
provisions of 18 USC § 3571(b)(2) & (a).

 

 

 

 

 

 

 

 

 

Enter the sum of statutory maximum fines for all such counts. $250,000
b. Fine Table (§5E1.2(c)(3))
: Enter the minimum and maximum fines. $50,000 $500,000

 

 

 

c. Fine Guideline Range
(Determined by the minimum of the Fine Table (Item 16(b)) and the
greater maximum above (Item 16(a) or 16(b))). $50,000 $250,000

 

 

 

 

 

 

 

 

d. Ability to Pay

 

Check this box if the defendant does not have an ability to pay.

 

 

 

 

ts. for Individual’ Detstdants:

 

Enter the total amount of the statutory special assessments required for all counts of conviction:

e 100 for each felony count of conviction.

e $25 for each Class A misdemeanor count of conviction.

e While not subject to guideline sentencing, the special assessments for a Class B misdemeanor,
and a Class C misdemeanor or infraction are $10 and $5 per count, respectively.

TOTAL: $200

 

 

 

 

 

Consider Chapter Five, Part H (Specific Offender Characteristics) and Part K (Departures), and other policy
statements and commentary in the Guidelines Manual that might warrant consideration in sentencing.
(See also the “List of Departure Provisions” included in the Guidelines Manual after the Index).

 

 

 

 

 

1d.delois Tl may Wartania Variance Ses al
Consider the applicable factors in 18 U.S.C. § 3553(a) taken as a whole.

 

 

 

 

Completed by Jacob Foster Date 9/20/2018

 

 

U.S. Sentencing Commission Worksheels (November I, 2016)
